976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NORTHWEST AIRLINES, INC., Petitioner,v.UNITED STATES DEPARTMENT OF TRANSPORTATION, Respondent,Delta Air Lines, Inc., et al., Intervenors.
No. 92-1144.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioner's motion for voluntary dismissal and the response thereto, it is


2
ORDERED that the motion for voluntary dismissal be granted.


3
The Clerk is directed to issue forthwith a certified copy of this order to the Department of Transportation in lieu of formal mandate.